Citation Nr: 9903841	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel







INTRODUCTION

The veteran had active duty from August 1963 to August 1966 
and from February 1970 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1995 rating decision of the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a claim for compensation under 1151 
for residuals of a head injury.

We note that the veteran, in his VA Form 9 in May 1996, 
requested a personal hearing before a member of the Board at 
the RO.  In a statement submitted in May 1998, he withdrew 
the request.


FINDING OF FACT

The claim for entitlement to 38 U.S.C.A. § 1151 benefits for 
residuals of a head injury, claimed to have resulted from a 
fall at a VA facility, is not plausible under the law, as it 
is not accompanied by supporting medical evidence.


CONCLUSION OF LAW

The claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of a head injury is not well grounded.  
38 U.S.C.A. §  5107(a) (West 1991).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By way of background, the veteran submitted an original 
application for compensation or pension in 1982 seeking 
service connection for multiple disorders.  By rating 
decision in September 1983, service connection was granted 
for a back disorder, a scar of the scalp, and an appendectomy 
scar.  Service connection was denied for an ankle disorder, a 
forearm scar, a herniorrhaphy scar and exogenous obesity.  
With respect to the scar of the scalp, the RO noted that 
service medical records showed the veteran had sustained a 
laceration over the right frontal area when he was hit on the 
head with a barrel.  He was not unconscious and cranial 
nerves were grossly intact.  By rating decision in January 
1984, service connection of PTSD was granted.  

Multiple rating decisions over the years changed the 
evaluations assigned to certain service-connected 
disabilities.  Rating decision in May 1985 denied a permanent 
and total evaluation for pension purposes.  By rating 
decision in February 1997, the veteran was granted a 100 
percent rating for PTSD and service connection was denied for 
hypertension secondary to PTSD and peripheral neuropathy due 
to herbicide exposure.

The current claim for compensation under 1151 for residuals 
of a head injury was commenced in February 1994.  The veteran 
reported that, while a patient at VAMC Albany on February 15, 
1994, he fell in the bathroom and hit his head.  He said that 
no X-rays were taken.  He also said that a nurse said he was 
faking.

With his claim in February 1994, the veteran submitted two 
statements of lay witnesses.  One witness said he saw the 
veteran fall and hit his head on the wall.  He said he and 
another patient tried to break his fall but the veteran was 
lying unconscious on the floor, face down.  The other witness 
said that he and another patient helped break the veteran's 
fall.  Both witnesses also stated that the veteran was told 
he was faking.

Records of inpatient treatment at VAMC Albany, from January 
18, 1994, to March 10, 1994, are of record.  The discharge 
summary of said treatment indicates the veteran presented 
voicing suicidal ideation and seeking admission.  He reported 
he had made two suicidal gestures prior to admission.  He 
received psychiatric treatment for various complaints 
including suicidal ideation and depression.  He was 
discharged to continue outpatient treatment.  Diagnoses were 
Axis I - PTSD; Axis II - personality disorder; Axis III - 
insulin-dependent diabetes mellitus, coronary artery disease, 
hypertension; Axis IV - death of wife, loss of child; Axis V 
- Global Assessment of Functioning (GAF) at admission of 35 
and current of 60.  The discharge summary is negative for 
reference to a fall on February 15, 1994.

Clinical records of the inpatient care reflect that on 
February 15, 1994, at 2000 hours, peers notified staff that 
the veteran had 'blacked out" and was lying on the bathroom 
floor.  The veteran was observed lying on his right side.  
His color was good, respirations were 16 and regular, and 
pulse was 84 and regular.  He was unresponsive for 
approximately two minutes and then reacted to a pupil check 
light by a physician who was present on the ward at the time 
of the incident.  The veteran was immediately alert and 
responsive and complained of weakness in his legs.  He was 
able to raise himself up on to a bench.  He was oriented 
times three.  He was assisted to bed where he sat himself on 
the floor, stating that his legs were weak.  He got up 
unassisted and got into bed.  His vital signs were monitored 
and his blood glucose maintained.  He was to have bed rest 
until further evaluation in the morning.  It was noted that 
vital signs were stable and there was no injury evident.  The 
next record is dated February 16, 1994, and indicates the 
veteran went bowling.  The remaining records are negative for 
reference to the incident.  

We note that the clinical records also reflect that on 
January 23, 1994, the veteran reportedly fell on the floor 
while experiencing chest pains and lightheadedness, and while 
on his way from his room to the nurse's station.  The records 
indicate no trauma injury was noted.  He was transferred to a 
medical unit for heart monitoring.  The records are negative 
for complaints or findings of any physical disability as a 
result of the fall.

Additional notices from VAMC Albany indicate the veteran was 
admitted in December 1994 for PTSD and in April 1995 for 
coronary artery disease.

Received in October 1995 were records of the Social Security 
Administration indicating the veteran had been found 
disabled, and entitled to disability insurance benefits, due 
to severe physical and mental impairments, as of May 5, 1993, 
the day he became unable to work.  

Two private physicians' reports, dated in November 1995 and 
January 1996, pertaining mainly to a disability of the left 
knee, were received.

In his VA Form 9 submitted in May 1996, the veteran stated 
that his collapse occurred on February 23 or February 24, 
1994.

Additional VAMC Albany outpatient treatment records, from 
April 1995 to April 1996, reflect treatment for various 
disorders.  They are negative for reference to any residuals 
of a head injury.

At a VA general medical examination in August 1996, an 
extensive medical history was reported.  Present complaints 
included headaches and it was noted the veteran had a history 
of a head injury in Vietnam when he was hit in the head with 
a barrel.  On examination, the head was normocephalic.  The 
service-connected scar was noted.  The face was normal.  The 
neck had full range of motion.  The report is negative for 
reference to residuals of a head injury in February 1994.

Additional VA examinations took place in October 1996.  These 
included evaluation of the veteran's service-connected back 
disorder and scar of the scalp.  The reports are negative for 
reference to residuals of a head injury in February 1994.  
They include diagnosis of post status laceration of the scalp 
with concussion in 1970.

In his written brief presentation in October 1998, the 
veteran's representative stated that the veteran was injured 
on both January 23, 1994, and February 15, 1994.

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

It must be emphasized that compensation under section 1151 is 
awarded as if the disability were service-connected; actual 
service connection is not granted under that statute.  The 
Board makes mention of this distinction in order to clarify 
several possibly misleading references to "service 
connection" in the claims file during the course of this 
claim.

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.
38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except tute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Veterans Appeals the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the Gardner decision was issued 
by the Court of Veterans Appeals.  60 Fed. Reg. 14,222 (Mar. 
16, 1995).  The interim rule was later adopted as a final 
rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 
C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 was filed in February 1994.  Therefore, under 
the statute and the opinion of the General Counsel cited 
above, this claim has been adjudicated by the RO, and is 
being reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted. 

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded there is no duty to assist.  Epps 
v. Brown, 126 F.3d 1464 (Fed. Cir. 1997), aff'g Epps v. 
Brown, 9 Vet.App. 341 (1996), cert. denied, 118 S. Ct. 2348 
(1998); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Thus, the 
threshold question is whether the claimant has presented a 
well-grounded claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant must provide must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Veterans Appeals has repeatedly held that, in 
order for a claim for service connection to be well grounded, 
there must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See also Boeck v. Brown, 6 Vet.App. 14, 16-17 
(1993), holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement of a well-grounded 
claim and medical evidence to establish a causal connection 
between the claimed injury and the disability in issue.  See 
VAOPGCPREC 7-97 (Jan. 29, 1997); VAOPGCPREC 8-97 (Feb. 11, 
1997).

By the veteran's own account of his claimed injuries on 
February 15, 1994, he fell in the bathroom.  Clearly, he was 
not undergoing medical treatment at that moment, and the 
question arises whether any subsequent disability could be 
said to have resulted from VA hospitalization or medical or 
surgical treatment, as required in a claim for section 1151 
benefits.  As above, we will presume, for the purpose of this 
appeal, that the alleged fall was related to VA 
hospitalization, medical examination, or treatment.  See 
VAOPGCPREC 7-97, supra (holding that a fall may qualify if 
incurred due to risks created by circumstances or incidents 
of hospitalization).

However, in the context of any claim for benefits under 38 
U.S.C.A. § 1151, a well-grounded claim requires evidence that 
the veteran currently has a particular disability which 
resulted from VA treatment.  In this case, it is clear that 
the veteran does not have a current disability as pertinent 
to this appeal.  There is no competent medical evidence in 
the record that the veteran has current residuals of the fall 
in February 1994.  We note the record is also negative for 
evidence of any residuals of the fall in January 1994. 

The only items of evidence in this case supporting the 
veteran's claim are his own statements reflecting his belief 
he has a current disability stemming from his hospital fall.  
His statements, however, as to the existence of a current 
disability are not probative evidence, since the Court has 
held that a layman cannot advance probative evidence of a 
medical diagnosis or causation.  See Espiritu v. Derwinski,
2 Vet.App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  While evidentiary assertions by a veteran are 
accepted as true for purposes of determining whether a claim 
is well grounded, the exception to that rule is where the 
evidentiary assertion is inherently incredible or when it is 
beyond the competence of the person making it.  King v. 
Brown, 5 Vet.App. 19 (1993).  The veteran does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony because, as a lay person, he 
is not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Carbino v. Gober, 10 Vet.App. 507, 510 
(1997).  See also Heuer v. Brown, 7 Vet.App. 379 (1995); 
Magana v. Brown, 7 Vet. App. 224 (1994).

In view of the above, the Board concludes that the veteran 
has not submitted evidence of a well-grounded claim for 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a head 
injury.  Accordingly, the claim is not well grounded and must 
be denied.





ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a head injury is denied.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 11 -


